Title: From Thomas Jefferson to Charles Willson Peale, 4 December 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir
                     
                     Washington Dec. 4. 08.
                  
                  I inclose a draught for 60. D. to meet the current expences of my grandson, including two or three little debts of 2. & 4. D. of mine which I write to him to pay. I make these remittances for him merely by guess, and ready to enlarge them the moment you inform me that they are deficient.   My Polygraph has been packed some time, & waits to find some passenger in the stage who will attend to it. mr Latrobe talks of going soon. you will have seen by the specimen I sent you that it’s imperfection is in the upper part of the page; while the one you have lent me, with which I am now writing, is perfect in that part, & indeed in every part, altho’ exactly of the same size with mine. can this be owing to the two parallelograms instead of 3.? I should scarcely suppose it: but of this you are best judge. be so good as to make any alteration in mine you may think necessary to make it perfect, at any expence; as if it fails after I retire with it to Monticello I shall have no resource for rectifying it. or if the one you have lent me, be not for your own use, but for sale, and it is as agreeable to you that I should keep this, instead of mine, and paying you whatever difference may be found necessary to make mine as compleat as this, it will be very agreeable to me, as I find this one perfect. but in this decide to suit yourself.
                  I observe that to make the dip easy, your inkholders draw out strait forward. this answers well, & is practicable where the upper board is as thick as this. but the upper board of the one mr Hawkins sent me being of not half the thickness, I fixed under each inkholder a square saucer of thin brass with an ear & a pin through it thus [GRAPHIC IN MANUSCRIPT] so that they turn out a whole diameter which is enough. in some cases you may find this useful. I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               